Title: To James Madison from Oliver Wolcott, 1 August 1814
From: Wolcott, Oliver
To: Madison, James


        
          Sir.
          New York Augt. 1st. 1814
        
        In addressing to you my sentiments on a particular subject, I hope not to incur the imputation of presumption, or of being influenced by any other, than patriotic motives.
        The Ship President, with a gallant Crew, under the command of Commodore Decatur, is now ready for Sea, and it is generally believed, that he

will proceed on a Cruize the first opportunity: if such are his orders, I have no doubt that he will execute them, in a manner which will redound to his own honour & that of the Government & Nation.
        But I believe it to be the public opinion, that the naval Character of this Country, is now well established & that while measures are pursuing for increasing the maritime force, the Services of our Naval Heroes ought to be retained for defensive operations.
        As measures are now preparing, for inducing the Citizens to come forward generally, in defence of the Country, it is my opinion, that the popularity and influence of Commodore Decatur, can be rendered of the highest value, at the present Crisis: A great proportion of our Citizens, having been addicted to maritime pursuits, will rally under the recommendation of a Naval Officer, with more vivacity, than under any other & the Seamen will be found the best artillerists, which species of force is most demanded.
        If it is consistent with the views of Government, to order Commodore Decatur, to remain in port, for the present, accompanied with an intimation, that his co-operation in measures for the defence of the City, would be acceptable, leaving the mode of cooperation to depend on his own judgem[e]nt or under such general rules, as it may be thought expedient to prescribe, the most beneficial results to the public cause, may in my opinion be expected. I have the honour to remain, with the greatest deference & respect, Sir, your obedt. Sert.
        
          Oliv: Wolcott.
        
      